PEPCO HOLDINGS, INC.

SUPPLEMENTAL

EXECUTIVE RETIREMENT PLAN

          The Potomac Electric Power Company Supplemental Executive Retirement
Plan (the "Pepco plan") was established, effective July 1, 1986, to provide
supplemental retirement benefits to key executives of Pepco. The Pepco plan was
amended from time to time thereafter, including amendments to recognize the
merger by which Pepco and Conectiv became wholly owned subsidiaries of Pepco
Holdings, Inc. (the "Company" or "Pepco Holdings") and to amend the Plan to
conform to regulations relating to deferred compensation under the Internal
Revenue Code. The Plan is restated herein and is known as the Pepco Holdings,
Inc. Supplemental Executive Retirement Plan (the "Plan").

I.

       Definitions

1.1     Applicable Form of Benefit - The type of life annuity which will be
provided to a Participant receiving benefits under this Plan. The Plan benefit
to be paid to a Participant under this Plan shall be paid in the annuity form
elected by the Participant with respect to the Participant's benefits under the
Applicable Defined Benefit Pension Plan, except that the variable annuity option
under the General Retirement Plan is not an annuity form available for payments
of benefits under this Plan. If a Participant does elect the variable annuity
option under the General Retirement Plan, benefits under this Plan will be paid
in the form applicable to the component of the Participant's accrued benefit
under the General Retirement Plan which is not payable in the variable annuity
form.

1.2     Applicable Defined Benefit Pension Plan - The principal defined benefit
pension plan of Pepco Holdings or one of its subsidiaries in which the
Participant participates. In the case

[image77.gif]

of Participants who participate in the General Retirement Plan, such term shall
also include participation in the Exempt Surviving Spouse Welfare Plan.

          1.3     Committee - The Compensation/Human Resources Committee of the
Board of Directors of the Company.

          1.4     Company - Pepco Holdings, Inc. or its successor.

          1.5     Eligible Executive - An executive who is described in Section
2.1 of this Plan.

          1.6     Executive Performance Supplemental Retirement Plan - the Pepco
Holdings Inc. Executive Performance Supplemental Retirement Plan.

          1.7     Exempt Surviving Spouse's Welfare Plan - the welfare plan by
the same name which was sponsored by Pepco prior to the Merger.

          1.8     General Retirement Plan - the defined benefit pension plan by
the same name which was sponsored by Pepco prior to the Merger.

          1.9     Participant - An Eligible Executive who has satisfied the
conditions described in Section 2.1 and to whom the provisions of Section 2.2
are not applicable.

          1.10    Participation Agreement - The separate agreement with a
designated Participant which sets forth the constructive years of Benefit
Service which will be credited to the Participant for purposes of determining
benefits under the Plan.

          1.11    Plan - The Pepco Holdings, Inc. Supplemental Executive
Retirement Plan.

          1.12    Supplemental Benefit Plan - The Pepco Holdings, Inc.
Supplemental Benefit Plan.

          Any term which is not defined in this section or any other section of
the Plan will have the same meaning as that term has under the Applicable
Defined Benefit Pension Plan.

- 2 -

[image77.gif]

II.       Eligibility and Participation

          2.1    Any employee of any Pepco Holdings subsidiary as designated by
the Chief Executive Officer of the Company (the Chief Executive Officer to be
designated by the Board) shall be eligible to participate in this Plan.

          2.2     An employee shall cease to be a Participant in this Plan and
shall not be entitled to any benefits hereunder if the employment of such
employee is terminated for any reason, other than death, before the later of (i)
the date the employee attains age 59, or (ii) the date the employee first
attains either his Early Retirement Date or his Normal Retirement Date under the
Applicable Defined Benefit Pension Plan.

III.    Retirement Benefits

          3.1    This Section 3.1 defines the amount of retirement income which
will be paid to a Participant (who terminated employment on or after attaining
age 59 for any reason other than death) to supplement other pension benefits.
The amount of retirement benefits payable from this Plan in the Applicable Form
of Benefit shall be the difference, if any, between (i) the amount of the
benefits to which such Participant would be entitled under the provisions of the
Applicable Defined Benefit Pension Plan, the provisions of the Executive
Performance Supplemental Retirement Plan and the provisions of the Supplemental
Benefit Plan (expressed in the Applicable Form of Benefit) had the number of
such Participant's years of service used to calculate the benefits under such
plans been increased by the additional years of constructive service set forth
in such Participant's Participation Agreement, and (ii) the amount of benefits,
if any, to which such Participant is otherwise entitled under the Applicable
Defined Benefit Pension Plan, the Executive Performance Supplemental Retirement
Plan and the Supplemental

- 3 -

[image77.gif]

Benefit Plan. Notwithstanding the above, in no event will a Participant be
granted constructive years of service hereunder which would cause the
combination of his actual years of service credited under the Applicable Defined
Benefit Pension Plan and his constructive years of service granted hereunder to
exceed the lesser of (i) forty (40), or (ii) the number by which the
Participant's then current age exceeds twenty-five (25). To the extent that a
cost of living adjustment is made to the benefits payable under the Applicable
Defined Benefit Pension Plan, a comparable and proportionate adjustment will be
made to the benefits payable hereunder.

          3.2    The monthly benefit provided to a Participant under Section 3.1
shall commence as of the first day of the month on which such Participant begins
receipt of retirement benefits under the Applicable Defined Benefit Pension Plan
and shall continue for so long as benefits are payable to such Participant (or
his surviving spouse) under such Applicable Defined Benefit Pension Plan.

          Notwithstanding the above, if an individual who then qualifies as a
"specified employee," as defined in Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, incurs a separation from service for any reason other than death
and becomes entitled to a distribution from this Plan, as a result of such
separation from service, no distribution subject to 409A otherwise payable to
such specified employee during the first six (6) months after the date of such
separation from service, shall be paid to such specified employee until the date
which is one day after the date which is six (6) months after the date of such
separation from service (or, if earlier, the date of death of the specified
employee).

          3.3    Death Benefits - This Section 3.3 defines the amount of death
benefits, if any, which will be paid to the surviving spouse of a Participant
who dies while employed by the Company. In order to receive death benefits
hereunder, a surviving spouse must have been

- 4 -

[image77.gif]

legally married to the Participant for at least one (1) year prior to the
Participant's death and the sum of the Participant's actual years of service
used to calculate the benefits under the Applicable Defined Benefit Pension Plan
and constructive years of service granted herein must equal at least ten (10)
years. The amount of death benefits payable from this Plan shall be the
difference, if any, between (i) (a) the amount of the death benefits to which
such surviving spouse would have been entitled under the provisions of the
Applicable Defined Benefit Pension Plan, the provisions of the Executive
Performance Supplemental Retirement Plan and the Supplemental Benefit Plan
(expressed as a single life annuity) had the number of years of service used to
calculate the benefits under the Applicable Defined Benefit Pension Plan been
increased by the additional constructive years of service set forth in such
Participant's Participation Agreement, and (b) the amount of the benefits to
which such surviving spouse would otherwise be entitled under such plans.

          3.4    The monthly death benefit provided to a surviving spouse under
Section 3.3 shall commence as of the first day of the month on which such
surviving spouse begins receipt of death benefits under the Applicable Defined
Benefit Pension Plan and shall continue for so long as benefits are payable to
such surviving spouse under such plan.

          3.5     Loss of Benefits

                    (a)        Notwithstanding any other section of this Plan,
if a Participant is discharged by the Company because of misfeasance,
malfeasance, dishonesty, fraud, misappropriation of funds, or commission of a
felony, or if the Committee determines that the Participant has made a material
misrepresentation regarding the amount or nature of any pension, retirement or
deferred compensation benefits resulting from Participant's prior employment,
such Participant's rights to any benefit under this Plan shall be forfeited.

- 5 -

[image77.gif]

                    (b)     If during his employment with the Company or after
the Participant has ceased to be employed by the Company, and after providing
him an opportunity to be heard, following 30 days written notice, sent by
registered mail, return receipt requested, the Committee finds that such
Participant has used or is using trade secrets or other confidential, secret or
proprietary information gained while in the employ of the Company in a manner
which is, or is likely to be detrimental to the best interests of the Company,
the Committee shall notify such Participant of such findings and stop all
current and future distributions of his interest hereunder. If within one year
of the date or such notice, it is determined by the Committee upon proof
submitted by such Participant that he has ceased to so use such information and
the Company's loss from such Participant's past and future improper use of such
information is likely to be insubstantial in proportion to the future loss of
his benefit hereunder, the Committee may reinstate him; and, if payment of his
retirement income has stopped, it shall be resumed. If he is not reinstated
within one year of such notice, the Committee shall cancel his interest
hereunder.

          3.6    Facility of Payment - If the Committee shall find that any
person to whom a benefit is payable is unable to care for his affairs because of
illness or accident, any payment due hereunder (unless a prior claim therefor
shall have been made by a duly appointed guardian, committee, or other legal
representative) may be paid to the spouse, a child, children, a parent, or a
brother or sister, or to any person deemed by the Company to have incurred
expense for such person otherwise entitled to payment. Any such payment shall be
a complete discharge of all liability under the Plan therefor.

          3.7    Payment of Benefits Upon Change in Control

          (a)     Notwithstanding any other provisions of the Plan except
Section 3.5, if a Participant terminates employment before the later of (i) the
date the employee attains age 59, or (ii) the date

- 6 -

[image77.gif]

the employee first attains either his Early Retirement Date or his Normal
Retirement Date under the Applicable Defined Benefit Pension for any reason
other than death following the occurrence of an event described in subsection
(b) of this Section 3.7, the entitlements of such Participant under the Plan
shall be paid to him in a lump sum within thirty (30) days of the date of his
termination of employment. The amount of such lump sum payment shall be computed
in two steps. Under the first step, a calculation will be made of the monthly
annuity payments to which such Participant would otherwise have been entitled
under the provisions of Sections 3.1 and 3.2 of the Plan based upon (a) the
service performed by the Participant through the date of such termination of
employment, plus (b) the additional years of constructive service set forth in
such Participant's Participation Agreement (hereinafter collectively referred to
as "Aggregate Service") under the assumptions that (i) the Participant was
scheduled to commence receipt of benefits under this Plan as of the earliest
date on which the Participant could receive benefits under the Applicable
Defined Benefit Pension Plan that were not subject to the early retirement
reduction factor described in such plan determined as if such Participant's
years of Vesting Service under the Applicable Defined Benefit Pension Plan
equaled his Aggregate Service and (ii) this Plan did not contain any minimum age
requirement as to eligibility for receipt of benefits. Under the second step,
such monthly annuity payments will be discounted to their present value as of
the date of the Participant's termination of employment using the Pension
Benefit Guaranty Corporation's immediate payment interest rate in effect on the
date of the Participant's termination of employment plus one-half of one percent
(1/2%).

          (b)        The provisions of subsection (a) of this Section 3.7 shall
apply in the event that (i) any "person" (as such term is used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")), other than a trustee or other fiduciary holding

- 7 -

[image77.gif]

securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company's then outstanding securities; or (ii)
during any period of twelve (12) consecutive months (not including any period
prior to the adoption of this Plan), individuals who at the beginning of such
period constitute the Board of Directors of the Company and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i) or (iii) of
this subsection (b)) whose election by the Board of Directors of the Company or
nomination for election by the Company's stockholders was approved by a vote of
a majority of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof or
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, the
stockholders of the Company approve a plan of complete liquidation of the
Company, or the stockholders of the Company approve an agreement for the sale or
disposition by the Company of all or substantially all the Company's assets.

- 8 -

[image77.gif]

IV.    Administration of the Plan

          4.1     Administration - The Compensation/Human Resources Committee of
the Board of Directors shall administer the Plan.

                 (a)  The Committee shall have the sole, exclusive authority to
interpret and construe the provisions of this Plan, to decide any disputes which
may arise with regard to the rights of employees under the terms of this Plan,
to give instructions and directions necessary hereunder and, in general, to
direct the administration of the Plan. All fees, salaries, and other costs
incurred in connection therewith shall be paid by the Company.

                 (b)  The Committee shall keep or cause to be kept, records
containing all relevant data pertaining to Participants and their rights under
this Plan, and is charged with the primary duty of seeing that each Participant
receives the benefits to which he may be entitled under this Plan.

          4.2    Accounts and Reports - The Company and its officers, employees
and directors or designees and the Committee shall be entitled to rely upon all
tables, valuations, certificates and reports furnished by any actuary selected
by the Committee; upon all certificates and reports made by any accountant
selected by the Committee; and upon all opinions given by any legal counsel
selected by the Committee; and the Company and its officers and directors or
designees and the Committee shall be fully protected in respect of any action
taken or suffered by them in good faith in reliance upon any tables, valuations,
certificates, reports, opinions, or other advice furnished by any such actuary,
accountant, or counsel; and all action so taken or suffered shall be conclusive
upon each of them and upon all Participants of the Plan.

          4.3    Expenses of Administration - All expenses shall be paid by the
Company.

          4.4    Liability - The Company, the Board of Directors, the Committee,
officers and employees shall incur no liability for any action taken in good
faith in connection with the

- 9 -

[image77.gif]

administration of this Plan. The Company may provide all appropriate and
necessary insurance to render the aforesaid harmless from any and all liability
incurred in their duties.

V.     Funding

          5.1    Company Contributions - No assets of the Company shall be set
aside or earmarked or placed in trust or escrow for the benefit of any
Participant to fund the Company's obligations which may exist under the Plan;
provided, however, that the Company may establish a grantor trust to hold assets
to secure the Company's obligations to the Participants under this Plan if the
establishment of such a trust does not result in the Plan being 'funded' for
purposes of the Internal Revenue Code of 1986, as amended. Except to the extent
provided through a grantor trust established under the provisions of the
preceding sentence, all payments under this Plan shall be made out of the
Company's general revenue and a Participant's right to payments shall be solely
that of an unsecured general creditor of the Company.

          5.2    Employee Contributions - No Participant shall be required or
permitted to make any contribution to the Plan.

VI.     Miscellaneous

          6.1    Limitation of Responsibility - Neither the establishment of the
Plan, any modifications thereof, nor the payment of any benefits shall be
construed as giving to any Participant or other person any legal or equitable
right against the Company, (the Board of Directors, the Committee, or any
officer or employee) except as herein provided; and in no event shall the other
terms of employment of any employee be modified or in any way affected thereby.

- 10 -

[image77.gif]

          6.2    Restrictions on Alienation and Assignment - Except as any of
the following provisions may be contrary to the law of any state having
jurisdiction in the premises, no Participant, or beneficiary shall have the
right to assign transfer, hypothecate, encumber, commute or anticipate his
interest in any payments under this Plan, and such payments shall not in any way
be subject to any legal process to levy upon or attach the same for payment of
any claim against any Participant, or beneficiary.

          6.3    Failure to Claim Amounts Payable under the Plan - In the event
that any amount shall become payable hereunder to any person or, upon his death,
to his surviving spouse and if after written notice from the Committee mailed to
such person's last known address as shown in the Company's records, such person
or his personal representative shall not have presented himself to the Committee
within six months after mailing of such notice, the Committee may, but it is not
required to, determine that such person's interest in the Plan has terminated,
which determination shall be conclusive upon all persons provided, however, in
lieu of the foregoing, the Committee may in its sole discretion apply to a court
of competent jurisdiction for direction as to the distribution of such amount.

          6.4    Right of the Company to Dismiss or Demote Employees - Neither
the action of the Company in establishing this Plan nor any action taken by it
under any provisions of this Plan shall be construed as giving to any employee
of the Company the right to be retained in any specific position or in its
employ in general or any right to any retirement income or benefit or to any
payment whatsoever, except to the extent of the benefits which may be provided
for by the express provisions of this Plan. The Company expressly reserves the
right at any time, to dismiss, demote or reduce the compensation of any employee
without incurring any liability for any claim against itself for any payment
whatsoever.

- 11 -

[image77.gif]

          6.5    Amendment and Termination - Nothing in this Plan shall be
deemed to limit the Company's right, by resolution of the Board of Directors of
the Company, to amend, modify or terminate the Plan at any time and for any
reason except that no such amendment, modification or termination shall serve to
decrease the benefits set forth in a Participant's Participation Agreement,
other than by operation of Section 3.5 or by operation of an involuntary
termination of employment under the rights reserved to the Company in Section
6.4.

          6.6    Laws to Govern - The provisions of this Plan shall be
construed, administered, and enforced according to the laws of the District of
Columbia.

          IN WITNESS WHEREOF, the Company has caused this restated version of
the Plan to be signed effective this 6th day of January, 2006, which restated
version reflects all modifications made to the Plan through the date of
execution.

ATTEST

PEPCO HOLDINGS, INC.

By  /s/ ELLEN S. ROGERS           
               Corporate Secretary

By  /s/ D. R. WRAASE                              
              Chief Executive Officer

- 12 -

[image77.gif]